Citation Nr: 1626697	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  16-06 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 30 percent for multiple basal cell epitheliomas with postoperative scarring. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1958 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board seeks an increased rating for his skin condition, which is currently evaluated as 30 percent disabling, under Diagnostic Code 7806.  VA examination reports from October 2014 and December 2015 show no evidence of any visible skin conditions.  The Veteran only presented with numerous circular 1-2 cm hypo and hyperpigmented scars on the trunk and lower extremities, and one scar on his left posterior shoulder.  The December 2015 VA examiner stated that there are numerous linear scars on the Veteran's body, and therefore, it is impossible to measure the scars related to his service-connected condition.

After reviewing this evidence, the Board finds that it is unable to determine how much of the Veteran's entire body is affected by his service-connected disability.  Under Diagnostic Code 7806, a higher evaluation is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas is affected.  Because the examiners did not specify the percentage of the total body area affected by the Veteran's condition, a new VA examination is needed.    

Since the claims file is being returned it should be updated to include any outstanding treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Please obtain any outstanding skin treatment records for all medical care providers, VA and non-VA.  After obtaining any necessary releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. After completion of the foregoing, please schedule the Veteran for an appropriate VA examination of the skin.  The examiner is specifically requested to specify the percentage of the total body area (exposed and not exposed) affected by the Veteran's service-connected basal cell carcinoma.  

3. Thereafter, please readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC).  The Veteran and his representative should be given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




